Citation Nr: 0029208	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
Paget's disease; and a July 1999 rating decision which denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REMAND

The veteran has been diagnosed with Paget's disease in the 
same leg for which service connection has been granted for a 
number of disabilities.  In view of the close proximity of 
the Paget's disease to the service connected disability, a 
medical examination must be ordered as such examination might 
substantiate the veteran's claim. 

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers, 
who have treated the veteran for his 
service-connected disabilities of the 
left lower extremity, including Paget's 
disease.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records must be 
associated with the claims folder.  

3.  The RO should request an up-to-date 
employment statement from the veteran.  
In addition, the Sheriff's Office where 
the veteran was employed prior to June 
1994 should be contacted.  Inquiry should 
be made as to whether the veteran was 
able to function adequately as a deputy 
sheriff prior to retirement in June 1994, 
and whether he was required by that 
Office to resign from his position as 
deputy sheriff in June 1994 and transfer 
to a desk job.  If so, was a full time 
desk job offered the veteran; and, in 
their opinion, would he be able to 
function in such a position.  

4.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
orthopedic examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, in 
particular the service medical records, 
which should be provided to him/her prior 
to the examination.  After the 
examination (which should include any 
other tests deemed indicated by the 
examiner) and a review of the record, the 
examiner should provide answers to the 
questions below.  The opinions provided 
should reflect review of all pertinent 
material in the claims folder and include 
a complete rationale for all opinions 
expressed.  It is imperative that the 
examiner preface his/her answer with any 
underlined standard of proof.  Each 
response should be numbered with a Roman 
numeral to correspond with the question 
posed.  

I.  Is it at least as likely as not 
that the veteran's Paget's disease 
had its onset in service or is 
etiologically related to the 
service-connected disabilities?

II.  Is it at least as likely as not 
that the Paget's disease is being 
aggravated by the service-connected 
left lower extremity disabilities?  
If possible, the degree of 
aggravation should be quantified to 
the extent feasible.

III.  What is the effect of the 
veteran's service-connected 
disabilities (See blue rating sheet 
dated July 1, 1999) on his ability 
to obtain or retain substantially 
gainful employment?  (Age is not for 
consideration in such a 
determination.)  If the examiner 
considers Paget's disease to have 
been incurred in service or to have 
been proximately due to or the 
result of or aggravated by a service 
connected disability, this disease 
should be considered in answering 
the questions posed concerning the 
veteran's employability.  Moreover, 
note whether the veteran has any 
limitations in sitting, standing, or 
walking and the extent of such 
limitations on his ability to work.

5.  When the above development has been 
completed, the issues of entitlement to 
service connection for Paget's disease, 
including secondary to service-connected 
left lower extremity disabilities (to 
include consideration of Allen v. Brown, 
7 Vet. App. 439 (1995)); and entitlement 
to a total disability rating based on 
individual unemployability due to 
service-connected disabilities, including 
on an extraschedular basis, should be 
readjudicated by the RO.  If either of 
the determinations remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 



